IN THE COURT OF CRIMINAL APPEALS
OF TEXAS






AP-75,044


EX PARTE GEORGE EDWARD MCFARLAND





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



Womack, J., filed a concurring opinion, in which Keller, P. J. and Johnson, J., joined.


	In addition to the reasons for denying relief that the Court gives in its opinion, which I
join, I wish to add another: The applicant waived, at trial, the complaint that he brings today.
	As the Court's account says, the applicant chose and hired an attorney (ante, at 6),
spurned the trial court's efforts to give him the assistance of another attorney (ante, at 7) or to let
him change attorneys (ante, at 8). He insisted on going to trial with the counsel of his choice.
This was his right, which the trial court could not have denied him.
	The careful trial court, seeing that the applicant had chosen poorly, provided him with the
assistance of a qualified attorney at the public's expense.
	When it was obvious that his chosen counsel fell asleep during trial (see ante, at 8), the
trial court asked the applicant if he wanted to have the trial continue in the charge of a capable
attorney (again, at public expense). The applicant refused. (Ante, at 8, n.9.)
	Having resisted the efforts of the trial court to give him the effective assistance of
counsel, and having knowingly exercised his right to continue being represented by a lawyer who
slept rather than a capable lawyer, the applicant may not now complain about his choice.

En banc.
Delivered: May 18, 2005.
Publish.